           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHAUL SHIRHASHIRIM
ADC #140176                                               PLAINTIFF

v.                   No. 5:19-cv-11-DPM-JJV

JAMES GIBSON, Warden, Varner
Unit; and WALTER WASHINGTON,
Lieutenant, Varner Unit                               DEFENDANTS

                                 ORDER
     1. All claims against Defendant Gibson have been dismissed
without prejudice. NQ 16, 26 & 29.      The Court directs the Clerk to
update the docket accordingly.
     2. The Court adopts Magistrate Judge Volpe's unopposed partial
recommendation, NQ 35.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).    Motion for summary judgment, NQ 19,
denied. Shirhashirim' s excessive force claim against Washington goes
forward.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
